DETAILED ACTION
This communication is in responsive to amendment for Application 16/631646 filed on 7/12/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-4, 6, 8-9, 11-17, 19 and 21-22 are presented for examination.
	
Response to Arguments
3.	Examiner statements in the mailed Non-Final and final with respect to obvious limitations including common knowledge or well-known in the art are taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion, see MPEP 2144.03 C. 

4.	Applicant’s arguments in the amendment filed on 7/12/2022 regarding claim rejection under 35 USC § 103 with respect to Claims 1-4, 6, 8-9, 11-17, 19 and 21-22 have been considered and found non-persuasive because the cited art still teaches the claimed limitation. 
	Applicant argues that the cited art does not teach “sender/source” information to the component. Examiner disagrees because the cited art still teaches the limitation. 
	Anderson teaches that configuration message is sent to the specific component which suggests the source/sender is sent along the message, Chen, on the other hand, teaches that source/sender information is forwarded along the message to the specific device/component. See ¶0056, ¶0068-¶0088 & Fig. 5.
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 8, 11-15, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (hereinafter Anderson) US 2017/0033986 A1 in view of Riggins et al. (hereinafter Riggins) US 7380025 B1 and further in view of Chen US 2016/0072754 A1 and further in view of Ackermann-Markes et al. (hereinafter Ackermann) US 2006/0209714 A1. 
Regarding Claim 1, Anderson teaches a method for configuring identical network components each connected via a network cable to a physical port of a network switch (Fig. 1 & ¶0011-¶0015; sensory devices 104 “network components” connected via cable to physical ports of a switch e.g. Each port 114 is communicatively coupled (e.g., via a cable or other connection) to a sensory device 104. Note that each sensory device includes a port 116. The port 116 is communicatively coupled via cable or other connection to a port 114 of the configuration master device 112. The port 116 is capable of transmitting and receiving data according to a protocol of a vehicle local area network e.g. Ethernet or other network), wherein at least one further network station is connected to the network switch (Fig. 1 & ¶0011-¶0016; configuration master device 102 “network station” connected to physical ports of a switch via cable or other connection to configure the sensory devices 104), wherein configuration messages are transmitted by the further network station to the network components (Fig. 1 & ¶0011-¶0016; The configuration master device 102 communicates configuration messages to the sensory devices 104 through the ports 114 of the routing device 112), the method comprising: 
using a multicast address for the transmission of a configuration message (Fig. 1 & ¶0015; The configuration master device 102 multicasts or broadcasts the configuration message and an associated VLAN ID (virtual LAN ID) to the routing device 112.  The routing device 112 is configured such that an incoming configuration message will be forwarded only on the ports of the routing device that belong to the VLAN that is identified by the VLAN ID sent with the configuration message.  Consequently the configuration message is forwarded only to the particular sensing device that is connected to this port);  
and preconfiguring the network components so the network components respond to messages addressed to one of a plurality of multicast destination addresses (Fig. 1 & ¶0014-¶0017; each sensory device “network components” includes a port 116 and instructions 122 for processing “preconfiguring” the configuration messages received from the configuration master device 102);  
communicating the physical port of the network switch to which a corresponding network component is connected to the corresponding network component of the identical network components via the configuration message (¶0014-¶0017 & Fig. 1; The routing device 112 is configured such that an incoming configuration message will be forwarded only on the ports of the routing device that belong to the VLAN that is identified by the VLAN ID sent with the configuration message.  Consequently the configuration message is forwarded only to the particular sensing device that is connected to this port. Additionally, each sensory device includes a port 116.  The port 116 is communicatively coupled (e.g., via a cable or other connection) to a port 114 of the configuration master device 112.  The port 116 is capable of transmitting and receiving data according to a protocol of a vehicle local area network, such as, for example, an Ethernet network, or other network.  The sensory device 104 receives the configuration messages via the port 116. Note that sensory devices are identical network components including port 116);  
In other words, Anderson still teaches that the configuration master device 102 multicasts or broadcasts the configuration message and an associated VLAN ID (virtual LAN ID) to the routing device 112.  The routing device 112 is configured such that an incoming configuration message will be forwarded only on the ports of the routing device that belong to the VLAN that is identified by the VLAN ID sent with the configuration message.  Consequently the configuration message is forwarded only to the particular sensing device that is connected to this port, see Fig. 1 & ¶0015 otherwise, the system will not be apple to forward the message to only one particular sensing device.
wherein the network switch is configured to record only one defined physical port in an assignment table for each multicast destination address from the predefined subnetwork address range to forward the message which is addressed to the respective multicast destination address (Fig. 1 & ¶0015; this limitation is implied because the configuration master device 102 multicasts or broadcasts the configuration message and an associated VLAN ID (virtual LAN ID) to the routing device 112.  The routing device 112 is configured such that an incoming configuration message will be forwarded only on the ports of the routing device that belong to the VLAN that is identified by the VLAN ID sent with the configuration message.  Consequently the configuration message is forwarded only to the particular sensing device that is connected to this port),
Anderson further teaches wherein details necessary for the configuration are contained in the configuration message and a source address which is intended to be recorded as a sender address when data is transmitted, are communicated therein to the network component (¶0014-¶0017 & Fig. 1; The routing device 112 is configured such that an incoming configuration message will be forwarded only on the ports of the routing device that belong to the VLAN that is identified by the VLAN ID sent with the configuration message.  Consequently the configuration message is forwarded only to the particular sensing device that is connected to this port. Additionally, each sensory device includes a port 116.  The port 116 is communicatively coupled (e.g., via a cable or other connection) to a port 114 of the configuration master device 112.  The port 116 is capable of transmitting and receiving data according to a protocol of a vehicle local area network, such as, for example, an Ethernet network, or other network.  The sensory device 104 receives the configuration messages via the port 116). 

Anderson does not expressly teach “performing, by the corresponding network component, a function reconfiguration in the network based on the connection to the physical port,” and “using IPv6 addresses or IPv4 addresses from a predefined subnetwork address range for the multicast destination addressing, wherein the predefined subnetwork address range for the multicast destination addresses used for the configuration originates from the multicast address range permitted for IPv6 or IPv4,” “wherein details necessary for the configuration are contained in the configuration message and a source address which is intended to be recorded as a sender address when data is transmitted, are communicated therein to the network component.”
The claim calls for the generic use of IPv4 and IPv6. This technology was discovered and widely used long before this application was filed and it was invented by others. However, Anderson still teaches using a configuration message to configure components plugged into the switch one by one. On the other hand, Riggins teaches that once a physical connection to a port is detected, the port is reconfigured automatically without the need for an administrator. 
In other words, Riggins teaches performing, by the corresponding network component, a function reconfiguration in the network based on the connection to the physical port (Figs. 3A-B & Col. 6-10, line 31; Cols. 6-10 explain the process of discovery of Figs. 3A-B but in a nut shell the art teaches that when a second element is connected to a physical port, the port is mapped to a profile where configuration values are applied to the port automatically).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Riggins into the system of Anderson in order to reconfigure ports in a switch automatically with configurations that are specific to the device to which the ports now connected (Col. 10, lines 18-32). Utilizing such teachings enable the system to reconfigure the ports to match the change in physical connectivity without the need for a network engineer. Id.  

Anderson in view of Riggins do not expressly teach “using IPv6 addresses or IPv4 addresses from a predefined subnetwork address range for the multicast destination addressing, wherein the predefined subnetwork address range for the multicast destination addresses used for the configuration originates from the multicast address range permitted for IPv6 or IPv4, “wherein details necessary for the configuration are contained in the configuration message and a source address which is intended to be recorded as a sender address when data is transmitted, are communicated therein to the network component.”
The claim calls for the generic use of IPv4 and IPv6. This technology was discovered and widely used long before this application was filed and it was invented by others. However, this limitation is suggested from Anderson since Anderson uses Ethernet network and transmits messages between ports and components. Also note that IP address is not novel nor invented by applicants, it is a widely used protocol and falls under common knowledge. To support Examiner’s position, Examiner cites to Chen. 
Chen teaches and using IPv6 addresses or IPv4 addresses from a predefined subnetwork address range for the multicast destination addressing, wherein the predefined subnetwork address range for the multicast destination addresses used for the configuration originates from the multicast address range permitted for IPv6 or IPv4 (¶0002, ¶00034 & ¶0050).
“wherein details necessary for the configuration are contained in the configuration message and a source address which is intended to be recorded as a sender address when data is transmitted, are communicated therein to the network component” (¶0056, ¶0068-¶0088 & Fig. 5; Chen teaches that source/sender information is forwarded along the message to the specific device/component)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Chen into the system of Anderson in view of Riggins in order to solve problems of address conflict (¶0050). Utilizing such teachings enable the system to correctly send a packet to its final destination where multicast function are improved including usability and security (abstract). 
Anderson in view of Riggins-Chen do not expressly teach “wherein the configuration message is periodically transmitted to the corresponding network component” However, the limitation is suggested from ¶0014-¶0017 & Fig. 1 of Anderson because when new device is added, messages are sent e.g. the routing device 112 is configured such that an incoming configuration message will be forwarded only on the ports of the routing device that belong to the VLAN that is identified by the VLAN ID sent with the configuration message.  Consequently the configuration message is forwarded only to the particular sensing device that is connected to this port. Additionally, each sensory device includes a port 116.  The port 116 is communicatively coupled (e.g., via a cable or other connection) to a port 114 of the configuration master device 112.  The port 116 is capable of transmitting and receiving data according to a protocol of a vehicle local area network, such as, for example, an Ethernet network, or other network.  The sensory device 104 receives the configuration messages via the port 116. 
Ackermann teaches wherein the configuration message is periodically transmitted to the corresponding network component (0065; The Discovery Agent DA periodically sends configuration messages at prespecifiable time intervals, for example every ten seconds. To enable this to be done, a database of the Discovery Agent DA contains data records as to the subnetworks in which communications devices are present to which the configuration messages are to be sent. Note that ¶0053 the art teaches stored VVID is used for request message of DHCP server …which reserves a network address or IP address for communication)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Ackermann into the system of Anderson in view of Riggins-Chen in order to provide a way of automatic configuration of a communication device where the data packets are exchanged with the network (abstract). Utilizing such teachings enable the system to discover devices at prespecifiable time intervals to enable configuration messages to be sent to the discovered device accordingly (¶0065). 

Regarding Claim 2, Anderson in view of Riggins-Chen- Ackermann teach the method of claim 1, Anderson further teaches wherein functional capabilities of the identical network components is identical and the identical network components are configured based on a default function when the network components are connected to the network switch (¶0013 & ¶0019; configuration instructions are the same to be applied to senor devices at the same location. Note that sensors have similar or default function when connected to network). 

Regarding Claim 4, Anderson in view of Riggins-Chen- Ackermann teach the method of claim 1, wherein the network for connecting the network components corresponds to one of variants 100BASE-T1 and 1000BASE-T1 according to Ethernet specification IEEE P802.3bp (admitted prior art since it is a standard that was developed by IEEE, see applicant’s published spec in ¶0026). 
 

Regarding Claim 8, Anderson in view of Riggins-Chen- Ackermann teach method of claim 7, wherein a transport port number corresponds to a destination User Datagram Protocol port number is communicated to the network component (obvious that ports are defined in L4 or 3 of OSI which included in transport layer aka “UDP” defined by RFC 768). 

Claim 11 is substantially similar to claim 1, thus the same rationale applies. 

Regarding Claim 12, Anderson in view of Riggins-Chen- Ackermann teach the device of claim 11, Anderson further teaches wherein the network switch is integrated into the further network node (¶0014 switch in integrated into the configuration master device 102).

Regarding Claim 13, Anderson in view of Riggins-Chen- Ackermann teach a transportation vehicle (abstract, sensory device of a vehicle), Anderson further teaches comprising a device of claim 11 (abstract; sensory device of the vehicle according to a virtual identifier associate with routing configuration).

Regarding Claim 14, Anderson in view of Riggins-Chen- Ackermann transportation the vehicle of claim 13, Anderson further teaches wherein the identical network components correspond to a number of cameras or ultrasound sensors (see sensors in Fig. 1 e.g. 120-104b vs 120-104a)  or RADAR sensors, corresponding to Radio Detection and Ranging, or LIDAR sensors, corresponding to Light Detection and Ranging for environment monitoring, or to a number of door control devices or to a number of sensors, such as wheel speed sensors.

Claims 11, 15, 17 and 21 are substantially similar to the above claims, thus the same rationale applies.

Claims 3, 6, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Riggins-Chen- Ackermann and further in view of Boucadair et al. (hereinafter Boucadair) US 2017/0163774 A1. 

Regarding Claim 3, Anderson in view of Riggins-Chen- Ackermann teach the method of claim 1, Anderson further teaches wherein the identical network components comprises up to 16 identical network components (obvious from ¶0014-¶0017 & Fig. 1 of Anderson because many sensors are used that are identical in functions e.g. sensors). 
However, they do not expressly teach and the IPv6 addresses are used and wherein the predefined subnetwork address range corresponds to the range ff14::1:0/124. 
Boucadair teaches and the IPv6 addresses are used and wherein the predefined subnetwork address range corresponds to the range ff14::1:0/124 (¶0004; using different range of IPv6 e.g. unique local address or global unicast address. Note that the range is inherent in IPv6 as desired by the system admin).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Boucadair into the system of Anderson in view of Riggins-Chen- Ackermann in order to allow different devices or terminals or components to connect to different types of networks such as a fixed network, a mobile network or a WLAN in simultaneous manner or in deferred manner (¶0004). 

Regarding Claim 6, Anderson in view of Riggins-Chen- Ackermann teach the method of claim 1, but they do not expressly teach the method of claim 1, wherein IPv6 unicast addresses are used and an address from a Unique Local Address range fc00::/7 permitted for IPv6 is assigned in each case to the network components and to the further network station. 
Boucadair teaches wherein IPv6 unicast addresses are used and an address from a Unique Local Address range fc00::/7 permitted for IPv6 is assigned in each case to the network components and to the further network station (¶0004; using different range of IPv6 e.g. unique local address or global unicast address. Note that the range is inherent in IPv6 as desired by the system admin).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Boucadair into the system of Anderson in view of Riggins-Chen- Ackermann in order to allow different devices or terminals or components to connect to different types of networks such as a fixed network, a mobile network or a WLAN in simultaneous manner or in deferred manner (¶0004). 
	
Claims 16 and 19 are substantially similar to the above claims, thus the same rationale applies. 

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Riggins-Chen- Ackermann and further in view of Cudak et al. (hereinafter Cudak) US 2016/0352574 A1. 

Regarding Claim 9, Anderson in view of Riggins-Chen- Ackermann teach the method of claim 1, Ackermann further teaches wherein a configuration number is communicated to the network component in the configuration message, and the network component performs a reconfiguration based on the configuration number according to a configuration variant stored in a table under the configuration number (this limitation is known in the art. Also Ackermann teaches in ¶0063-¶0071; table that stores data e.g. VVID contained in the configuration messages and it contains the table for transferring configuration messages in which information addressing the relevant subnetwork of a relevant virtual network). 
Moreover, Riggins further teaches that during discovery of information, profiles are mapped according to different roles where configuration values are mapped in the port role mapping, see fig. 2 and related paragraphs which is similar to wherein a configuration number is communicated to the network component in the configuration message, and the network component performs a reconfiguration based on the configuration number.”
However, the cited art does not expressly teach but seems to suggest the “…limitation according to a configuration variant stored in a table under the configuration number.” To support Riggins teachings, Examiner cites to Cudak. 
Cudak teaches wherein a configuration number is communicated to the network component in the configuration message (¶0018; device parameters is sent via messages, note that parameters including numbers in Fig. 4), and the network component performs a reconfiguration based on the configuration number according to a configuration variant stored in a table under the configuration number (Figs. 4-5 & ¶0038-¶0046; Fig. 4 illustrate a table that has configuration variant. Fig. 5 illustrates in step 78 automatically applying those variation).
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Cudak into the system of Anderson in view of Riggins-Chen- Ackermann in order to automatically configures the additional switch port to use the one or more of the switch port settings that are correlated to one or more of the device parameters matching the device parameters of the additional device (abstract). 
	
Claim 22 is substantially similar to the above claims, thus the same rationale applies.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455